DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 11/05/2021.  
Claims 1-20 are pending in the case.  
Claims have been cancelled or added.  
Claims 1, 8 and 14 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-5, 7 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-14 of U.S. Patent No. 10,732,789 (hereinafter “Pat 789”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is merely a broader version of the claims of the cited patent (see mapping below).

Claims 1-5 and 7:
	The subject matter of claims 1-5 and 7 are taught by claims 9-14 of Pat 789.

Claims 8-13:
	The subject matter of claims 8-13 are taught by claims 1-6 of Pat 789.

Claim(s) 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,029,814 (hereinafter “Pat 814”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is merely a broader version of the claims of the cited patent.

Claims 1-5 and 7:
	The subject matter of claims 1-5 and 7 are taught by claims 11, 14-16 of Pat 814.       
                   
Claims 8-13:
	The subject matter of claims 8-13 are taught by claims 1 and 18-20 of Pat 789.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2017/0293951 A1, published 10/12/2017, hereinafter “Nolan”) in view of Amrit et al. (“Identifying child abuse through text mining and machine learning”, available 07/05/2017, hereinafter “Amrit”) and further in view of Dennett et al. (US 2017/0278132 A1, published 09/28/2017, hereinafter “Dennett”).

Note: A copy of the Amrit reference has been filed by Applicant with an IDS on 05/24/2021.

Independent Claims 1, 8 and 14:
Nolan discloses an apparatus, non-transitory computer-readable media and method (Nolan: Fig. 12, ¶ [0161]-[0163]) comprising:
a display screen (Nolan: Fig. 6, ¶ [0116].); 
a special purpose computer electrically connected to the display screen (Nolan: Figs. 6 and 12, ¶ [0116], [0161]-[0163].); 
a large capacity data storage facility with a machine learning training data set (Nolan: Figs. 6 and 12, ¶ [0116], [0160]-[0163].); 
a machine learning model built with the machine learning training data set (The model is built using the training database, Nolan: ¶ [0116].); 
a machine learning algorithm programmed to operate on the special purpose computer and to interface with the machine learning model to convert a textual entry into the machine learning confidence score (Before processing the invoice with the model 215, the invoice is pre-processed by tokenizing the invoice data into word and sentence fragments and then transforming the words into a lemmatized form, Nolan: Figs. 7 and 8, abstract, ¶ [0117]-[0119].  The pre-processed invoice (that produces the ; 
a user interface display algorithm programmed to operate on the special purpose computer and display an indication of the machine learning confidence score on the display screen (The scoring data is output to the monitor, Nolan: Figs. 6 and 12, ¶ [0116], [0161]-[0163].); 
a user interface input module operating on the special purpose computer to accept user input and to add the user input to the machine learning training data set (The scoring data is output to the repository interface 203, Nolan: Fig. 6, ¶ [0116].  The data in repository interface 203 is curated by expert users 208 who filter data to be fed into the training database 205, Nolan: fig. 6, ¶ [0117].).
Nolan does not appear to expressly teach an apparatus wherein the indication is a variable icon that varies a count of icon elements on the variable icon depending on a magnitude of the machine learning confidence score.
However, Amrit teaches an apparatus wherein the indication is a variable icon that varies depending on a magnitude of the machine learning confidence score (The confidence score is displayed with a bar that reflects the confidence score value, Amrit: Fig. C8, page 417 Appendix C.  It is implied that the bar would change (grow to the right or retract to the left) if the confidence score changes.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Nolan wherein the indication is a variable icon that varies depending on a magnitude of the machine learning confidence score, as taught by Amrit.
One would have been motivated to make such a combination in order to provide a more effective visual indicator of the confidence score (Amrit: Fig. C8, page 417 Appendix C).
Nolan in view of Amrit does not appear to expressly teach an apparatus wherein the varying comprises varying a count of icon elements on the variable icon.
However, Dennett teaches an apparatus wherein the varying comprises varying a count of icon elements on the variable icon (The magnitude of the score can be represented by a dim light bulb 760a or a bright light bulb 760c, Dennett: Fig. 7, ¶ [0118].  As illustrated in Fig. 7, the dim light bulb 760a comprises a first number of rays (items) and the bright light bulb 760c comprises a second number of rays (items).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Nola in view of Dennett wherein the varying comprises varying a count of icon elements on the variable icon, as taught by Dennett.
One would have been motivated to make such a combination in order to provide a more effective visual indicator of the confidence score (Dennett: Fig. 7, ¶ [0118].).

Claims 2, 9, 15:
	The rejection of claims 1, 8 and 14 are incorporated.  Nolan in view of Amrit and further in view of Dennett further teaches an apparatus, medium and method wherein the variable icon is a lightbulb icon (Dennett: Fig. 7, ¶ [0118].).

Claims 3, 10 and 16:
	The rejection of claims 2, 8 and 15 are incorporated.  Nolan in view of Amrit and further in view of Dennett further teaches an apparatus, medium and method wherein the icon elements are rays (Dennett: Fig. 7, ¶ [0118].).

Claims 4, 11 and 17:
	The rejection of claims 3, 10 and 16 are incorporated.  Nolan in view of Amrit and further in view of Dennett further teaches an apparatus, medium and method wherein the user interface display algorithm is programmed to display three rays off of the lightbulb icon based on one range of the machine learning confidence score, and one ray off of the lightbulb icon based on a second range of the machine learning confidence score (The dim/bright lightbulb can be displayed based on a range of the score, Dennett: Fig. 7, ¶ [0110], [0111], [0118].  The score can be a machine learning confidence score, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019]; Amrit: Fig. C8, page 417 Appendix C.  The dim lightbulb includes at least one ray coming off the lightbulb and the bright lightbulb comprises at least 3 rays coming off the lightbulb, Dennett: Fig. 7, ¶ [0118].  Although the claims do not explicitly require that there only be one ray displayed for the first range or only three rays displayed in the second range, such a limitation would have been obvious in view of Dennett.  In paragraph [0119] of Dennett, it is taught that more categories can be indicated by the icon.  Accordingly, there would be additional dimness levels for the lightbulb which would correspond to a different 

Claims 5, 12 and 18:
	The rejection of claims 1, 8 and 14 are incorporated.  Nolan in view of Amrit and further in view of Dennett further teaches an apparatus, medium and method wherein the count of the icon elements is at least three (The lightbulb can have at least three rays, Dennett: Fig. 7, ¶ [0118].).

Claims 6, 13 and 19:
	The rejection of claims 1, 9 and 14 are incorporated.  Nolan in view of Amrit and further in view of Dennett further teaches an apparatus, medium and method wherein the textual entry is a portion of an invoice (Nolan: abstract, Fig. 6, ¶ [0116].).

Claim 7:
	The rejection of claim 1 is incorporated.  Nolan in view of Amrit and further in view of Dennett further teaches an apparatus wherein: 
a natural language processing algorithm programmed to operate on the special purpose computer and to interface with the user interface display algorithm to convert the textual entry into a table of word stems (Before processing the invoice with the model 215, the invoice is pre-processed by tokenizing the invoice data into word and sentence fragments and then transforming the words into a lemmatized form, Nolan: Figs. 7 and 8, ; and 
the machine learning algorithm is programmed to operate on the special purpose computer and to interfaces with the natural language processing algorithm to convert the table of the word stems into the machine learning confidence score using the machine learning model (The pre-processed invoice (that produces the lemmatized words) are sent to the machine learning model 215 for scoring, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019].  The model is trained using the training database, Nolan: ¶ [0116].).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Amrit, further in view of Dennett and further in view of Liu et al. (US 2019/0325212 A1, effective filed on 04/20/2018, hereinafter “Liu”).

Claim 20:
	The rejection of claim 14 is incorporated.  Nolan in view of Amrit and further in view of Dennett further teaches and medium further programmed to: 
parse a narrative section of an invoice into a table of words (The meaningful fragments of a billing entry narrative is parsed out and tokenized into word and sentence fragments, Nolan: ¶ [0047], [0119].  Examiner takes Official Notice that it is well known, routine and conventional to utilize a table to store data such as words.  One would have been motivated to use the table in order to provide an effective data structure for storing and retrieving the corresponding data (words).); 
convert the words in the table into stems (The tokenized words are transformed into a lemmatized form, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019], [0119].  Examiner considers lemmatization to be equivalent to stemming.); 
look up each stem in the machine learning model (Nolan: ¶ [0120]);
place a weight for the stem, as found in the machine learning model, in a list of words (Amrit: Fig. C8, page 417 Appendix C).
determine the machine learning confidence score by considering the weights for each word in the list of words (Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019]).
Nolan in view of Amrit and further in view of Dennett does not appear to expressly teach a medium wherein: 
considering the weights for each word comprises averaging the weights for each word; and
the list of words is the table of words.
However, Liu teaches a medium wherein: 
considering the weights for each word comprises averaging the weights for each word (Liu: Table 1, ¶ [0026], [0030]-[0032].);
the list of words is the table of words (A list of words can be formatted as a table, Liu: Table 1, ¶ [0026]-[0029].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Nolan in view of Amrit and further in view of Dennett wherein: 
considering the weights for each word comprises averaging the weights for each word; and
the list of words is the table of words, as taught by Liu.
One would have been motivated to make such a combination in order to provide a more effective means for determining the confidence score associated with textual data processed via a term frequency-inverse document frequency algorithm (Liu: ¶ [0030]-[0032]; Nolan: ¶ [0120].).

Response to Arguments
	Applicant’s double patenting arguments have been fully considered but are moot in view of the mapping presented above in the double patenting rejections.

Applicant argues that the prior art does not teach the claimed variable icon because Amrit teaches a bar chart and not an icon (Remarks: page 8).  Examiner respectfully disagrees.
According to TechTarget, “In a computer's graphical user interface ( GUI ), an icon (pronounced EYE-kahn ) is an image that represents an application, a capability, or some other concept or specific entity with meaning for the user. An icon is usually selectable but can also be a nonselectable image such as a company's logo.”  In view of TecTarget’s definition, the broadest reasonable interpretation of an icon would include a non-selectable image that represents a concept.  The bar (image) of Amrit visually represents a score (concept).  Accordingly, under broadest reasonable interpretation, Amrit’s bar can be considered an icon.  Therefore’ Applicant’s argument is not persuasive.
Furthermore, Cline et al., US 5,550,970, refers to a variable bar as a “bar icon” (Cline: Fig. 2, column 5 lines 6-8).  Accordingly, Cline supports the assertion that one of ordinary skill in the art would consider a bar to be an icon.  
Applicant also argues that Amrit does not provide support for a varying bar (Remarks: page 10).  Examiner respectfully disagrees.
	Amrit teaches that the predicted risk is visualized by the bar illustrated in Fig. C8 (“Fig. C8 shows an example visual output for a single child’s file.  From left to right the 

    PNG
    media_image1.png
    99
    247
    media_image1.png
    Greyscale

Fig. C8 of Amrit (zoomed and cropped into the top left portion).
	Amrit further teaches that a contribution of a feature can be removed from the score of the predicted risk (“Next, the top 20 features influencing the predicted risk are listed, with the direction of influence.  We can interpret this as the contribution of the features to the outcome.  So, if this particular feature is removed, its contribution to the score, e.g. towards ZSL, should also be removed.”, Amrit: Appendix C).
	Since the bar visualization is the only representation of the score, it is logical to conclude that when the score is modified by the removal of the feature, that the bar visualization is the thing that is being modified.  Otherwise, if Applicant’s assertion is correct that the bar visualization does not vary, the bar would be indicating an inaccurate score which would be pointless and illogical.  Accordingly, Examiner considers the cited portion of Amrit to provide sufficient support for one of ordinary skill in the art to conclude that the bar is a varying icon.  Therefore Applicant’s argument is not persuasive.
	Applicant further argues that the 103 rejection of claims 1-20 must be removed because the icon of Dennett changes based on a savings score and not a confidence score (Remarks: page 9).  Examiner respectfully disagrees.
Examiner does not rely on Dennett to teach that the icon varies based on a machine learning score, rather Dennett was relied upon to teach how an icon can vary In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Accordingly, Applicant’s argument is not persuasive.
Applicant further argues that Dennett is not analogous art because Dennett is not in the same field of endeavor as the claimed invention nor is it reasonably pertinent to the claimed invention (Remarks: page 9).  Examiner respectfully disagrees.
At least a portion of the problem that is being solved by the invention is how to visualize the magnitude of a score.  Dennett provides a technique for visualizing the magnitude of a score.  Accordingly, Dennett is at least “reasonably pertinent” to the claimed invention.  
Applicant further argues that there is no motivation to combine Nolan and Amrit because Nolan deals with the legal billing field and Amrit deals with the child abuse field (Remarks: page 10).
Examiner respectfully disagrees.  Nolan and Amrit both deal with making predictions based on analyzing textual information via predictive machine learning models.  A machine learning score is generated and displayed to the user in both references.  Accordingly, the technique of Amrit for providing a more effective machine learning score visualization would be useful in the invention of Nolan.  Therefore, Applicant’s argument is not persuasive.
Applicant further argues that there is no motivation to combine Nolan, Amrit and Dennett because Dennett deals with adaptive pricing.  As presented above, Amrit uses an icon to visualize the magnitude of a score.  Dennett provides a more effective technique for using an icon to visualize the magnitude of a score.  Accordingly, the technique of Dennett for providing a more effective visualization of the magnitude of the score would be useful in the invention of Amrit.  Therefore, Applicant’s argument is not persuasive.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175